DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed April 21, 2021.   In the applicant’s reply; claims 1 and 15 were amended, and claims 23-26 were newly added.  Claims 1-26 are pending in this application.

Response to Arguments
Applicants' amendments filed on April 21, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on December 23, 2020.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-10, 13-20 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Egger et al. (US PGPub US 2009/0304245 Al), hereby referred to as "Egger", and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 11-12 and 21 under 35 U.S.C. 103(a) as being unpatentable over Egger et al. (US PGPub US 2009/0304245 Al), hereby referred to as "Egger", in view of Porat et al. (US PGPub US 2009/0122060 Al), hereby referred to as "Porat", and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the systems of Claim 1 or Claim 26, or the method of Claim 15, which specifically comprises the following features in combination with other recited limitations:
- A system comprising: a non-transitory computer-readable medium configured to store data and instructions; a processor configured to access tie non-transitory computer-readable medium and execute the instructions, the instructions comprising: 
- vessel segmentation code programmed to segment at least one anatomic vessel structure from an image volume data and provide segmented vessel image data for the at least one anatomic vessel structure, the image volume data comprising a three-dimensional medical image volume that includes the at least one anatomic vessel structure having a lumen extending therethrough, the vessel segmentation code comprising: 
- seed generator code programmed to move a user-selected seed voxel to an adjusted seed voxel within an evaluation region of the image volume based on an evaluation of voxels within the evaluation region, the evaluation region of the image volume including the user-selected seed voxel; 
- region grow code programmed to fill a given region in the image volume with voxels to provide a segmented volume for the given region based on the adjusted seed voxel and segmentation parameters; 
- and fill evaluator code programmed to evaluate the segmented volume for the given region and ascertain a quality of the fill of the given region, the quality of the fill indicating one of a valid segmentation, an over fill condition or an under fill condition, 
- the seed generator code being further programmed to determine seed candidates for another region of the image volume from filled voxels adjacent a boundary of the given region in response to determining that the quality of the fill of the given region indicates the valid segmentation for the anatomic vessel structure in the given region.
These limitations and their equivalents are recited in independent claims 1, 15 and 26, making these claims allowable subject matter. Likewise claims 2-14, 23-24 are dependent upon claim 1, claims 16-22, 25 are dependent on claim 15. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Egger et al. (US PGPub US 2009/0304245 Al), hereby referred to as "Egger", in view of Porat et al. (US PGPub US 2009/0122060 Al), hereby referred to as "Porat", and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 15, nor the systems recited in claim 1 and claim 26.  Especially, Egger is the most relevant reference, as it is also directed towards seed-based vascular segmentation of tubular structures such as the lumen. Porat was also used in combination for features directed towards bone-segmentation code. However, applicant’s amendments to incorporate in features to evaluate the quality of fill for the vascular segmentation, and to leverage that feature with respect to the boundary to determine additional seed candidates for another adjacent region is not taught by the prior art of record.  An updated search was performed for these amended features, but did not result in the determination of any prior art as being pertinent to the claimed invention. As a result, the application is placed in condition for allowance, as the prior art does not teach the recited limitations alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

June 5, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662